UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 10, 2009 Federal Agricultural Mortgage Corporation (Exact name of registrant as specified in its charter) Federally chartered instrumentality of the United States 001-14951 52-1578738 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification No.) 1133 Twenty-First Street, N.W., Suite 600, Washington, D.C. (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(202) 872-7700 No change (Former name or former address, if changed since last report) Item 2.02. Results of Operations and Financial Condition. On August 10, 2009, the Federal Agricultural Mortgage Corporation (“Farmer Mac”) issued a press release to announce its financial results for second quarter 2009 and a conference call to discuss those results and Farmer Mac’s Quarterly Report on Form 10-Q for the quarter ended June 30, 2009.A copy of the press release is attached to this report as Exhibit 99 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits: 99 Press release dated August 10, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FEDERAL AGRICULTURAL MORTGAGE
